        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 GILREATH FAMILY & COSMETIC
 DENTISTRY, INC. d/b/a GILREATH
 DENTAL ASSOCIATES, on behalf of
 itself and others similarly situated,

              Plaintiff,
       v.                                        CIVIL ACTION NO.
                                                 1:20-cv-02248-JPB
 THE CINCINNATI INSURANCE
 COMPANY,

              Defendant.

                                      ORDER
      Before the Court is Defendant The Cincinnati Insurance Company’s

(“Cincinnati”) Motion to Dismiss Plaintiff’s Amended Complaint (“Motion”).

ECF No. 14. Having reviewed and fully considered the papers filed therewith, the

Court finds as follows:

      I.     BACKGROUND

      Plaintiff Gilreath Family & Cosmetic Dentistry, Inc. d/b/a Gilreath Dental

Associates (“Gilreath”) filed a complaint against Cincinnati in connection with

Cincinnati’s denial of insurance coverage for losses Gilreath sustained as a result

of the COVID-19 pandemic.
        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 2 of 17




      As alleged in the Amended Complaint, Gilreath is a dental practice in

Marietta, Georgia (Cobb County) insured under a Cincinnati policy that was in

effect from October 2017 through October 2020 (the “Policy”).1 As relevant here,

the Policy provided Business Income, Civil Authority and Extra Expense coverage.

The Policy defined those coverages as follows:

Business Income
      We will pay for the actual loss of “Business Income” and “Rental
      Value” you sustain due to the necessary “suspension” of your
      “operations” during the “period of restoration[.”] The “suspension”
      must be caused by direct “loss” to property at a “premises” caused by
      or resulting from any Covered Cause of Loss.
ECF No. 11-1 at 40 (emphasis added).

Extra Expense

      We will pay Extra Expense you sustain during the “period of
      restoration[.”] Extra Expense means necessary expenses you sustain
      (as described in Paragraphs (2)(b), (c) and (d)) during the “period of
      restoration” that you would not have sustained if there had been no
      direct “loss” to property caused by or resulting from a Covered
      Cause of Loss.

Id. at 41 (emphasis added).



1
  The Court may consider the Policy and other exhibits attached to the Amended
Complaint in ruling on Cincinnati’s Motion. See Fed. R. Civ. P. 10(c) (“A copy of
a written instrument that is an exhibit to a pleading is a part of the pleading for all
purposes.”); Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205 (11th Cir. 2007)
(“Under the Federal Rules of Civil Procedure, . . . exhibits are part of the pleading
‘for all purposes.’”).

                                           2
        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 3 of 17




Civil Authority

      When a Covered Cause of Loss causes damage to property other than
      Covered Property at a “premises[,”] we will pay for the actual loss of
      “Business Income” and necessary Extra Expense you sustain caused
      by action of civil authority that prohibits access to the “premises[,”]
      provided that both of [the specified conditions] apply.

Id. (emphasis added).
      As highlighted above, each coverage is contingent on a “Covered Cause[] of

Loss.” The policy defines “Covered Cause[] of Loss” as a “direct ‘loss.’” Id. at

27. “‘Loss’ means accidental physical loss or accidental physical damage.” Id. at

60. Therefore, Covered Cause of Loss means direct accidental physical loss or

damage. The Policy does not specifically exclude losses caused by the spread of

viruses or communicable diseases.

      As alleged in the Amended Complaint, the World Health Organization

declared the COVID-19 virus a global pandemic in March 2020, and the Governor

of Georgia thereafter issued a shelter-in-place order that required certain

businesses to cease in-person operations temporarily. As Gilreath acknowledges,

dental practices were not required to close. The Centers for Medicare and

Medicaid Services and other pertinent health organizations recommended that

dental practices delay all elective surgeries and non-essential procedures.




                                          3
        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 4 of 17




      Gilreath asserts that as a result of the various orders and recommendations, it

was forced to “suspend or reduce” its operations. It explains that emergency dental

procedures constitute an insignificant part of its business and that a substantial

portion of its business is derived from routine and elective procedures.

      Gilreath therefore submitted a request to Cincinnati for Business Income,

Extra Expense and Civil Authority coverage. Cincinnati denied Gilreath’s request

on May 20, 2020, on several grounds, including that the Policy required direct

physical loss or damage for coverage to apply. At the time of the denial, Cobb

County had reported 2,584 COVID-19 cases and 134 deaths linked to the virus.

      Gilreath alleges that “[t]he presence of virus or disease can constitute

physical damage to property” and claims the virus physically impacted its property

because its business is “highly susceptible to rapid person-to-property transmission

of the virus.” As such, the virus “render[ed] [its property] unsafe, uninhabitable, or

otherwise unfit for its intended use, which constitute[d] direct physical loss.”

Gilreath concludes that even if the virus did not impact its business, the various

orders and recommendations made it “impossible” for its business to operate.

      Gilreath’s Amended Complaint asserts claims for breach of contract (Counts

I-III), declaratory judgment (Count IV) and expenses of litigation (Count V). The

claims all relate to Cincinnati’s May 20, 2020 denial of coverage.


                                           4
        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 5 of 17




      Cincinnati seeks to dismiss the Amended Complaint on the grounds that

Gilreath did not sustain “direct physical loss” of its premises, which is an express

requirement for coverage. Cincinnati argues that when the conclusory allegations

in the Amended Complaint are set aside, the remaining factual allegations fail to

show damage to the physical structure of the building. Cincinnati also explains

that direct physical loss contemplates an actual change to the property causing it to

become unsatisfactory or requiring repairs for future use. It emphasizes that no

Georgia case has found that the effects of a virus constitute direct physical loss to a

property. Rather, Gilreath contends it is well-settled that “‘losses that are

intangible or incorporeal’” are not considered direct physical loss, and claims of

merely “‘detrimental economic impact unaccompanied by a distinct, demonstrable,

physical alteration of the property’” are precluded under the definition.

      Further, Cincinnati argues that Civil Authority coverage is not applicable

because in addition to Gilreath failing to show any direct physical loss to its

property, it cannot show that the various orders and recommendations prohibited it

from accessing its premises. Cincinnati points out that Gilreath was permitted to

perform emergency dental procedures.

      Gilreath counters that because the Policy does not define what constitutes a

direct physical loss, and the phrase is ambiguous, it must be construed in its favor.


                                           5
        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 6 of 17




It further contends that physical loss does not require a visible or physical

alteration to the property and that the mere presence of COVID-19 constitutes

physical damage to the property sufficient to require coverage under the Policy.

      Additionally, Gilreath argues that Civil Authority coverage is required here

because the COVID-19 pandemic and the accompanying orders and

recommendations prevented it and numerous businesses in the area from operating

and accessing their premises.

      II.    DISCUSSION

             A.     Legal Standard

      In evaluating a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court “accept[s] the allegations in the complaint as true and

constru[es] them in the light most favorable to the plaintiff.” Traylor v. P’ship

Title Co., LLC, 491 F. App’x 988, 989 (11th Cir. 2012). “[A] plaintiff’s obligation

to provide the grounds of his entitlement to relief[, however,] requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

punctuation omitted). See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (A

complaint does not suffice “if it tenders naked assertions devoid of further factual




                                          6
         Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 7 of 17




enhancement.”) (internal punctuation omitted) (quoting Twombly, 550 U.S. at

557).

        Moreover, “[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Id. “This standard does not require a party to plead

facts with such particularity to establish a significant probability that the facts are

true, rather, it requires a party’s pleading of facts to give rise to a ‘reasonable

expectation that discovery will reveal evidence [supporting the claim].’” Burch v.

Remington Arms Co., LLC, No. 2:13-cv-00185, 2014 WL 12543887, at *2 (N.D.

Ga. May 6, 2014) (quoting Twombly, 550 U.S. at 555) (alteration in original). See

also Twombly, 550 U.S. at 570 (dismissing complaint because the plaintiffs did not

state facts sufficient to “nudge[] their claims across the line from conceivable to

plausible”).

        At bottom, the complaint must contain more than “an unadorned, the-

defendant-unlawfully-harmed-me accusation” (Iqbal, 556 U.S. at 678) and must

“plead[] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Traylor, 491 F. App’x at 990

(quoting Iqbal, 556 U.S. at 678).




                                            7
        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 8 of 17




             B.     Analysis

      Georgia law 2 is clear that “construction [of a contract] is a matter of law for

the court.” Envision Printing, LLC v. Evans, 786 S.E.2d 250, 252 (Ga. Ct. App.

2016). See also Gans v. Ga. Fed. Sav. & Loan Ass’n, 347 S.E.2d 615, 618 (Ga. Ct.

App. 1986) (“It is ordinarily the duty of the court to interpret a contract as a matter

of law”). Insurance contracts are treated like any other contract and “are

interpreted by [the] ordinary rules of contract construction.” Boardman Petroleum,

Inc. v. Federated Mut. Ins. Co., 498 S.E.2d 492, 494 (Ga. 1998). Construction of a

contract requires three steps:

      First, the trial court must decide whether the language is clear and
      unambiguous. If it is, no construction is required, and the court
      simply enforces the contract according to its clear terms. Next, if the
      contract is ambiguous in some respect, the court must apply the rules

2
  The parties’ briefs are silent on the choice of law question, and there is no
guidance in the Policy. Although the parties cite case law from several
jurisdictions, Cincinnati’s opening brief cites Georgia law for the proposition that
Gilreath has the burden to show that the loss was covered by the Policy, and
Gilreath relies on Georgia’s rules of contract construction to analyze the Policy.
Neither party challenges the other’s citation to Georgia law. On the record before
the Court, it appears that Georgia law would apply here, given that there is no
claim or indication that the Policy was delivered outside Georgia. See Johnson v.
Occidental Fire & Cas. Co. of N.C., 954 F.2d 1581, 1583-84 (11th Cir. 1992)
(finding that under Georgia choice of law rules, the place of delivery of the
insurance policy controls); Boardman Petroleum, Inc. v. Federated Mut. Ins. Co.,
135 F.3d 750, 752 (11th Cir. 1998) (stating that “Georgia courts have held that
when insurance contracts made [(i.e., delivered)] in Georgia lack a choice-of-law
provision, the parties are presumed to have intended their contract to be governed
by Georgia law”).

                                           8
        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 9 of 17




      of contract construction to resolve the ambiguity. Finally, if the
      ambiguity remains after applying the rules of construction, the issue
      of what the ambiguous language means and what the parties intended
      must be resolved by a jury.

Envision Printing, 786 S.E.2d at 252 (quoting General Steel v. Delta Bldg.

Sys., 676 S.E.2d 451, 453 (Ga. Ct. App. 2009)).

      With respect to the first step, “[t]he court [initially] looks to the four corners

of the agreement to ascertain the meaning of the contract from the language

employed.” Brogdon v. Pro Futures Bridge Cap. Fund, L.P., 580 S.E.2d 303, 306

(Ga. Ct. App. 2003). In that analysis, “[w]ords generally [are ascribed] their usual

and common signification.” 3 O.C.G.A. § 13-2-2(2). “[W]here the language of

[the] contract is clear, unambiguous, and capable of only one reasonable

interpretation, no construction is necessary or even permissible by the trial court.”

Ainsworth v. Perreault, 563 S.E.2d 135, 140–41 (Ga. Ct. App. 2002). See also

Triple Eagle Assocs., Inc. v. PBK, Inc., 704 S.E.2d 189, 195–96 (Ga. Ct. App.

2010) (stating that “where the terms of a written contract are plain and

unambiguous, a court must confine itself to the four corners of the document to




3
 See also King v. GenOn Energy Holdings, Inc., 747 S.E.2d 15, 17 (Ga. Ct. App.
2013) (stating that “the usual and common meaning of a word may be supplied by
common dictionaries”).

                                           9
       Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 10 of 17




ascertain the parties’ intent, and is not permitted to strain the construction of a

contract, so as to discover an ambiguity”) (internal punctuation omitted).

      Conversely, an “[a]mbiguity exists where the words used in the contract

leave the intent of the parties in question—i.e., that intent is uncertain, unclear, or

is open to various interpretations.” Gen. Steel, 676 S.E.2d at 453. See also ESI

Cos., Inc. v. Fulton Cnty., 609 S.E.2d 126, 129 (Ga. Ct. App. 2004) (“Ambiguity in

a contract may be defined as duplicity, indistinctness, and uncertainty of meaning

or expression.”). But a party’s erroneous interpretation of the contract does not

create ambiguity within it. See generally Mullis v. Bibb Cnty., 669 S.E.2d 716, 718

(Ga. Ct. App. 2008).

      Even if the court finds the contract is ambiguous, a jury question does not

automatically arise. See Envision Printing, 786 S.E.2d at 252. Instead, the court

must first apply the rules of construction to resolve the ambiguity. Id. To that end,

“[t]he cardinal rule of construction is to ascertain the intention of the parties.”

O.C.G.A. § 13-2-3. See also Nebo Ventures, LLC v. NovaPro Risk Sols., L.P., 752

S.E.2d 18, 26 (Ga. Ct. App. 2013) (“Enforcement of the parties’ intent is superior

to the other rules of construction.”).

      Courts also analyze the contract as whole (not merely isolated clauses and

provisions) and interpret it both to give the greatest effect possible to all provisions


                                           10
        Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 11 of 17




and to avoid rendering any of the provisions meaningless. See, e.g., Young v.

Stump, 669 S.E.2d 148, 150 (Ga. Ct. App. 2008). The underlying principle is that

the contract must be read “reasonably” and “in a way that does not lead to an

absurd result.” Office Depot, Inc. v. Dist. at Howell Mill, LLC, 710 S.E.2d 685,

689 (Ga. Ct. App. 2011).

        As applicable in this case, an insurance policy is “read as a layman would

read it and not as it might be analyzed by an insurance expert or an attorney.”

Georgia Farm Bureau Mut. Ins. Co. v. Smith, 784 S.E.2d 422, 424 (Ga. 2016).

Any “[a]mbiguities in the contract are strictly construed against the insurer as

drafter of the document.” Boardman, 498 S.E.2d at 494. “But an equally valid

rule is that an unambiguous policy requires no construction, and its plain terms

must be given full effect even though they are beneficial to the insurer and

detrimental to the insured.” Woodmen of World Life Ins. Soc. v. Etheridge, 154

S.E.2d 369, 372 (Ga. 1967). Accordingly, the court “ha[s] ‘no . . . right by strained

construction to make [a] policy more beneficial by extending . . . coverage’” where

none exists. Id. at 426.

        The Court undertakes the analysis of the Policy with these principles in

mind.




                                          11
       Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 12 of 17




      Here, the resolution of Cincinnati’s Motion with respect to each of the

denied coverages turns on whether Gilreath experienced a Covered Cause of Loss.

As set forth above, a Covered Cause of Loss means direct physical loss or damage.

The parties dispute whether this requires an impact or change to the building or

whether it is sufficient to show that the virus is airborne and could be present

within the premises.

      In AFLAC Inc. v. Chubb & Sons, Inc., the Georgia Court of Appeals

addressed the meaning of direct physical loss and explained that “the common

meaning of the [phrase] . . . contemplates an actual change . . . directly upon the

property causing it to become unsatisfactory for future use or requiring that repairs

be made to make it so.” 581 S.E.2d 317, 319 (Ga. Ct. App. 2003) (emphasis

added). District courts in Georgia have adopted this definition. For example, one

court concluded that there must be “some kind of physical effect on the covered

property” as opposed to mere loss of use. Ne. Georgia Heart Ctr., P.C. v. Phoenix

Ins. Co., No. 2:12-cv-00245-WCO, 2014 WL 12480022, at *5 (N.D. Ga. May 23,

2014) (taking into consideration that the property “did not break down or become

damaged” in its rejection of the plaintiff’s attempt “to transform [an] ethereal loss

[of income] into a direct physical loss”).




                                             12
       Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 13 of 17




      Although Mama Jo’s Inc. v. Sparta Insurance Company involved Florida

law, the Eleventh Circuit Court of Appeal’s definition of “direct physical loss” in

that case did not turn on the interpretation of Florida law, so it is helpful here. 823

F. App’x 868, 879 (11th Cir. 2020). There, the court looked to the plain meaning

of the phrase to find that the words “direct” and “physical” modify “loss” and

“‘impose the requirement that the damage be actual.’” Id. (affirming grant of

summary judgment to the insurer because the insured could not demonstrate actual

physical loss).

      On facts almost identical to those at bar, the court in Johnson v. The

Hartford Financial Services Group, Inc. dismissed an action brought by a group of

dentists because the plaintiffs failed to allege “that the COVID-19 virus caused any

physical damage to the[ir] properties” or that it caused “any tangible alteration to a

single physical edifice or piece of equipment.” No. 1:20-cv-02000-SDG, 2021 WL

37573, at *5 (N.D. Ga. Jan. 4, 2021). The court was not persuaded by the

plaintiffs’ argument that the damage was caused by “the omnipresent specter of

COVID-19.” Id. It concluded that such “conjecture and speculation” could not

defeat a motion to dismiss. Id.

      Numerous other district courts in Georgia and around the country have

applied a similar analysis and dismissed claims challenging the denial of property


                                          13
       Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 14 of 17




insurance coverage related to the COVID-19 pandemic. See, e.g., Henry’s

Louisiana Grill, Inc. v. Allied Ins. Co. of Am., No. 1:20-cv-2939-TWT, 2020 WL

5938755, at *5 (N.D. Ga. Oct. 6, 2020) (rejecting the argument that a shelter-in-

place order caused a restaurant’s physical loss of its property because no “physical

element of the dining rooms—the floors, the ceilings, the plumbing, the HVAC,

the tables, the chairs—underwent [a] physical change as a result of the [o]rder”);

Karmel Davis and Associates, Attorneys-at-Law, LLC v. The Hartford Financial

Services Group, Inc., No. 1:20-cv-02181-WMR, 2021 WL 420372, at *4 (N.D. Ga.

Jan. 26, 2021) (dismissing the case because “the ‘likely’ presence of COVID-19

cannot be regarded as a physical change, as it does not and has not physically

altered the insured property” and explaining that “[a]lthough the virus is

transmitted through the air and may adhere to surfaces briefly, there is no

indication that it causes any sort of physical change to the property it touches”); El

Novillo Rest. v. Certain Underwriters at Lloyd’s, London, No. 1:20-cv-21525-UU,

2020 WL 7251362, at *6 (S.D. Fla. Dec. 7, 2020) (collecting cases).

      In this case, although the phrase “direct physical loss” is not defined in the

Policy, the Court finds that its plain and literal meaning (based on certain related

definitions in the Policy and applicable case law) requires actual, physical damage

to the covered premises. This meaning is clear and unambiguous, and the Court


                                          14
       Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 15 of 17




therefore ends its inquiry at this step. See Woodmen, 154 S.E.2d at 372 (reminding

courts that “an unambiguous policy requires no construction, and its plain terms

must be given full effect even though they are beneficial to the insurer and

detrimental to the insured”).4

      Gilreath’s reliance on the opinions in Studio 417, Inc. v. Cincinnati

Insurance Company, 478 F. Supp. 3d 794, 796 (W.D. Mo. 2020) and Blue Springs

Dental Care, LLC v. Owners Insurance Company, No. 20-cv-00383-SRB, 2020

WL 5637963, at *1 (W.D. Mo. Sept. 21, 2020) as support for a contrary position is

misplaced. First, the Court does not find those cases persuasive because they are

contrary to Georgia law, which applies here. Moreover, the Court disagrees with

their reasoning that the potential attachment of a virus with a limited life cycle to

the walls of a building equals physical damage or loss.

      The Court now applies the definition of “direct physical loss” to the facts of

this case. After the “labels and conclusions” in the Amended Complaint are set

aside for the purpose of ruling on Cincinnati’s Motion (Twombly, 550 U.S. at 555),



4
  But even if the Policy were ambiguous, interpreting it as Gilreath proposes—to
mandate that a property insurance policy cover intangible losses not directly
related to the property—would contravene the applicable Georgia rules of contract
construction. For example, Gilreath’s interpretation would stretch the terms of the
Policy beyond what was intended, render meaningless the word “physical” and
lead to an absurd result.

                                          15
       Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 16 of 17




the key remaining factual allegations (accepted as true and viewed in the light most

favorable to Gilreath) reflect that: the COVID-19 virus is airborne, easily

transmissible and may be found within Gilreath’s premises; Gilreath was forced to

suspend non-emergency procedures due to the various orders and

recommendations entered as a result of the pandemic; businesses in Gilreath’s area

were also subject to and impacted by those orders. Notably, there is no allegation

that Gilreath had a confirmed case of the virus in its offices. These facts fall far

short of alleging actual, physical damage to Gilreath’s premises. Contrary to

Gilreath’s contention, it does not follow that its premises have been or will be

physically damaged by the mere existence and proliferation of the COVID-19 virus

in the community. In short, Gilreath has failed to “nudge[] [its] claims across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570.

      Accordingly, the Court finds that the Complaint fails to show the direct

physical loss or damage necessary for coverage under the Policy. This deficiency

means that Gilreath has failed to state a claim upon which relief can be granted. 5

Cincinnati’s Motion (ECF No. 14) is GRANTED, and this action is DISMISSED.

The Clerk is DIRECTED to close the case.


5
 In light of this finding the Court need not reach the parties’ remaining arguments.
The Court also need not address any dependent claims for relief (e.g. Count V for
expenses of litigation).

                                          16
  Case 1:20-cv-02248-JPB Document 33 Filed 03/01/21 Page 17 of 17




SO ORDERED this 1st day of March, 2021.




                                17
